Martin, J.
The plaintiff, for herself and her two children, claims emancipation under the will of their former owner, whose testamentary executor and heir the defendants are. She also claims damages. The answer resists the claim on the ground, that in order to obtain the consent of the police jury to her emancipation, they (defendants) must allege that she has behaved well during the four preceding years, and that she is able to provide for her maintainance, which they cannot do. It is also represented, that the children are not thirty years of age. There was judgment for the defendants, but the rights of the children to emancipation were reserved to them, the court being of opinion that the plaintiff, especially during the four years preceding her application, had been of a bad reputation, thievish, and insolent. According to the first legislation of this State in regard to emancipation, slaves of thirty years of age are alone permitted to be emancipated. Act of 9th of March, 1807. This provision is repeated in the Civil Code, art. 185. By an act of the 31st of January, 1827, slaves, under theabove age, natives of this State, maybe emancipated with the consent of the police jury of the parish. The petition does not allege that the plaintiff is of the age of thirty, or a native of this State; she does not, therefore, show that she may be legally emancipated. Both the act of 1807, and the Code, require an allegation and proof of the good behavior of the slave, during the four preceding years. The act of 1827 does not dispense with this, but only authorizes the emancipation before the thirtieth year. *485The petition, therefore, does not present a case in which a legal emancipation can be decreed. As to the children, the record does not inform us whether their emancipation is claimed under the act of 1807 and the Code, as being thirty years of age, or under the act of 1827, as being natives of this State. The District Court reserved their rights, and this is all they could expect. The testimony shows, independently of this, that the mother’s behavior during the four years preceding her application, would alone have prevented her emancipation.

Judgment affirmed.